76 F.3d 1244
316 U.S.App.D.C. 191
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Nathaniel COOPER, Appellant,v.UNITED STATES DEPARTMENT OF the ARMY;  U.S. Department ofVeterans Affairs.
No. 94-5380.
United States Court of Appeals, District of Columbia Circuit.
Jan. 17, 1996.Rehearing Denied Feb. 23, 1996.

Before:  SENTELLE, HENDERSON, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 36(b).   It is


2
ORDERED AND ADJUDGED that the district court's order filed November 30, 1994, be affirmed as to the dismissal of counts two and three of appellant's complaint.   Appellant's medical malpractice claims are barred by Feres v. United States, 340 U.S. 135, 146 (1950).   His conspiracy and "value engineering" compensation claims lack an arguable basis in fact or law, and were properly dismissed as frivolous.  See Neitzke v. Williams, 490 U.S. 319, 325 (1989) (permitting sua sponte dismissal of frivolous IFP complaints).   It is


3
FURTHER ORDERED AND ADJUDGED that the district court's order be vacated in part and the case remanded for consideration whether it is in the "interest of justice" to transfer appellant's challenge to his termination from federal employment to the United States Court of Appeals for the Federal Circuit.   See 28 U.S.C. § 1631.   Because appellant did not assert discrimination claims, the Court of Appeals for the Federal Circuit was the appropriate forum to seek review of the decision of the Merit Systems Protection Board.   See 5 U.S.C. § 7703(b);  Barnes v. Small, 840 F.2d 941, 979 (D.C.Cir.1988).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 41.